Seevees, J.
The state introduced one Kirlceras a witness, and he gave evidence tending to establish the crime charged, and it then asked him the following questions: “Do you know anything about Mr. Saunders having given a note with your name ou it at any time. In the first place, did you sign a note with him ?” To which the witness replied: “I have signed with Mr. Saunders.” ■ The witness was then asked: “"Was there ever any question about any such noté you had not signed?” The witness replied, “Yes, sir.” The forego’ing questions were objected to by the defendant, but tbe objections were overruled.
It was incumbent on the state to prove that the notes described in the indictment were forged. Tbe notes referred to in tbe indictment did not- purport to have been executed by tbe witness Kirker. The evidence given by the witness had a tendency to establish that the defendant had forged or *371uttered at least one promissory note other than those described in the indictment. R such evidence competent and admissible? "We are disposed to’believe there is some conflict in the authorities as to this question. The cases in which offenses other than the one charged may be proved to show guilty knowledge are exceptions to the general rule. Undoubtedly the crime of forgery and uttering forged paper are within the exception. But the doubt seems to be whether the paper must not be of the same character or manufacture:- and precisely similar to that forged or uttered upon which the charge is based. Dibble v. The People, 4 Parker, Cr. R., 199; The People v. Corbin, 56 N. Y., 363; Morris v. The State, 8 Sm. & Marsh., 762. ¥e deem it unnecessary to determine this question. It will be observed that there was no evidence that the note referred to by the witness was forged, and yet it had a tendency to establish such fact, and was, therefore, prejudicial; or at least it cannot be said that it was not. It must be true that,- in order to infer guilty knowledge from other transactions, it must appear that a crime was committed.
■ Besides this, the note referred to by the witness was npt produced, nor its absence accounted for. Por aught that appears, the note may have been in court. It has been held that under such circumstances the evidence in question was inadmissible. State v. Cole, 19 Wis., 129; State v. Breckenridge, 67 Iowa, 204. ¥e are of opinion that the court erred in admitting the evidence referred to.
Several other errors are discussed by counsel, which we have examined, and readily reach the conclusion that. none of them are -well taken; - - ■
Reversed. •-